Putnam, J. (dissenting):
I agree that the prior dismissals and discontinuances of of plaintiff’s proceedings did not create any “ vested ” rights. *665Everything turns on the word “ retroactive.” Sometimes “ retroactive ” and “ retrospective ” denote statutes raising new obligations or attaching new disabilities to transactions and rights already past. But in that sense such proviso would be superfluous, as the Legislature has no such power. (Matter of Miller, 110 N. Y. 216, 223.) It should be assumed that the Legislature did not intend to violate the Constitution, and, therefore, needed no such proviso.
I cannot bring myself to the view that by. process of construction we can read this broad clause, “ This act shall not be retroactive ” (N. Y. City Mun. Ct. Code [Laws of 1915, chap. 279], § 181), so as to reduce it to the common formula: “ This act shall not affect any action or proceeding now pending.”
An important change was being introduced into a judicial system touching a large part of the people. Mindful of such innovation, the Legislature might well limit its effect to that prospective field for new statutes, which, in the words of Earl, Commissioner, is “ to furnish a rule of future action to be applied to cases arising subsequent to its enactment.” (New York & Oswego M. R. R. Co. v. Van Horn, 57 N. Y. 473, 477.)
Often enlargement of court jurisdiction may be beneficially retroactive. But the Legislature may have good grounds for opening this wider door only to future, and not to past, controversies.
Looking at certain changes in the Municipal Court Code of 1915, ample grounds appear for making the enlarged jurisdiction prospective. Take the instance of corporations. By this act the jurisdiction extends over a foreign or domestic corporation, whether or not it had a city office (§ 6, subd. 4), although by the Municipal Court Act of 1902 (Laws of 1902, chap. 580, § 1, subd. 18, as amd. by Laws of 1905, chap. 513), such jurisdiction, like that of the County Court, was maintainable only where the corporation had an office in the city. (See Degnon v. Cook & Wilson, 98 Misc. Rep. 251.) Is it reasonable that all foreign railroads and financial corporations were thus made suable in a local municipal court on any matter not barred by the Statute of Limitations? Should such suits be thus invited on past causes and claims? Then this *666act went to the verge of the constitutional power when it gave the right to “ state and determine the account between partners after dissolution or other termination of their partnership relation.” (§6, subd. 1).
Other peculiarities of this legislation might well incline the Legislature to limit the operation of so great a change in the people’s courts. As I read this section 181, they shut off such retroactive effects. The municipal courts were enlarged and opened for new and fresh causes based on controversies then to arise. This gives the mandate of section 181 that literal sense which I think respect for the Legislature requires us to apply to its carefully chosen wording.
Order of the Appellate Term affirmed, without costs.